Citation Nr: 0502223	
Decision Date: 01/31/05    Archive Date: 02/07/05

DOCKET NO.  04-00 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for fallen arch of the right foot.  

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a right shoulder disability.  

3.  Entitlement to service connection for a left hip 
disability, including as secondary to a service connected 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
January 1980 with three years two months and four days of 
prior active service and from January 1981 to September 1992.  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the veteran's claim for 
service connection for bursitis of the left hip was denied.  
The RO also determined that new and material evidence to 
warrant reopening the claims of entitlement to service 
connection for fallen arch of the right foot and right 
shoulder bursitis had not been submitted.  

The issue of service connection for a left hip disability, 
including as secondary to a service connected disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed August 1994 rating decision the RO 
denied the veteran's claims for service connection for fallen 
arch of the right foot and right shoulder bursitis.  

2.  Evidence received since the August 1994 rating decision 
is neither cumulative nor redundant, relates to unestablished 
facts necessary to substantiate the claims, and raises a 
reasonable possibility of substantiating the claims.  
CONCLUSIONS OF LAW

1.  The August 1994 rating decision is final; new and 
material evidence has been received, and the claim of 
entitlement to service connection for fallen arch of the 
right foot is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5108, 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2004).  

2.  The August 1994 rating decision is final; new and 
material evidence has been received, and the claim of 
entitlement to service connection for a right shoulder 
disability is reopened.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5108, 7104(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.156 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In an August 1994 rating decision the RO denied the veteran's 
claims for service connection for fallen arch of the right 
foot and right shoulder bursitis.  The veteran was notified 
in September 1994.  The veteran did not file a Notice of 
Disagreement.  A claimant, or his or her representative, must 
file a Notice of Disagreement with a determination by the 
agency of original jurisdiction within one year from the date 
that that agency mails notice of the determination to him or 
her.  Otherwise, that determination will become final.  38 
U.S.C.A. § 7105(b)(1) (West 1991 & Supp. 2002); 38 C.F.R. § 
20.302(a) (2004).  A determination on a claim by the agency 
of original jurisdiction of which the claimant is properly 
notified is final if an appeal is not perfected.  38 C.F.R. § 
20.1103 (2004).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  In determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 3.156(a) 
(2004).  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on March 14, 2002, the revised regulation 
is applicable and the Board may not consider the prior 
regulation.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2004).  

The Board has reviewed the evidence received into the record 
since the August 1994 rating decision and finds that new and 
material evidence has been received to reopen the claims of 
service connection for fallen arch of the right foot and a 
right shoulder disability.  Specifically, in October 2003 a 
private wrote that he could not say with absolute certainty 
that the veteran's pain was related to wearing combat boots 
and running in them for distance, for may years, but that was 
quite possible.  With regard to the right shoulder disability 
the veteran submitted a written statement from his company 
commander in March 2004.  The veteran's commander wrote that 
the veteran severely injured his shoulder during the 
battalion ARTEP in Germany.  In an attempt to free the center 
post of a GP Medium tent using a sledgehammer the veteran 
severely injured his shoulder.  The veteran's commander 
indicated that the veteran could not elevate his arm and he 
believed that at that time the veteran had separated the 
shoulder.  This evidence relates to unestablished facts 
necessary to substantiate the claims and raises a reasonable 
possibility of substantiating the claims.  For the first 
time, medical evidence suggests that the veteran's fallen 
arch of the right foot was related to service and there is 
corroborating evidence of an in-service right shoulder 
injury.  Accordingly, the claims of service connection for 
fallen arch of the right foot and a right shoulder disability 
are reopened.  

As new and material evidence has been presented the claims 
are reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The 
reopened claims of service connection for fallen arch of the 
right foot and a right shoulder disability on a de novo basis 
will be addressed in the remand portion of this decision.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for fallen arch of 
the right foot is reopened, and to this extent only, granted.

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for a right 
shoulder disability is reopened, and to this extent only, 
granted. 


REMAND

I.  Right Foot and Right Shoulder 

The veteran's claims of entitlement to service connection for 
fallen arch of the right foot and a right shoulder disability 
have been reopened.  Since the claims have been reopened the 
provisions of The Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 
38 C.F.R § 3.159 (2004) now apply.  

In October 2003 a private podiatrist impression was plantar 
fasciitis, right foot.  The private podiatrist commented that 
he could not say with absolute certainty that the veteran's 
pain was related to wearing combat boots and running in them 
for distance, for many years, but that was quite possible.  
He had obvious symptoms on clinical examination as he 
reported paresthesias symptoms with percussion of the 
posterior tibial nerve right foot.  Also he appeared to have 
chronic plantar fasciitis.  VA outpatient treatment records 
show that the veteran was seen for right shoulder impingement 
syndrome and partial right shoulder rotator cuff tear.  The 
VA has not examined the veteran with regard to his the right 
foot and right shoulder.  In the case of a claim for 
disability compensation, the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 38 
U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  This includes the 
duty to obtain VA examinations, which provide an adequate 
basis upon which to determine entitlement to the benefit 
sought.  Littke v. Derwinski, 1 Vet. App. 90 (1991).  

At the October 2004 central office hearing the veteran 
testified that Dr. Sater of Jupiture, Florida, a private 
doctor, treated him for fallen arch of the right foot (pes 
planus).  In an October 2003 medical record Dr. Sater wrote 
that he treated the veteran from March 1998 through December 
1998.  Those medical records are not in the claim file.  This 
matter must be remanded so that VA may make reasonable 
efforts to obtain relevant records not in the custody of a 
Federal department or agency, to include records of private 
medical care providers.  Such reasonable efforts will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  See 38 C.F.R. § 3.159(c)(1).  

The veteran also stated that he was treated at the VA Medical 
Center (VAMC) in Miami, Florida, for his right shoulder.  VA 
outpatient treatment record dated July 2001 to September 2003 
from the Miami, Florida, VAMC are in the claim file.  VA 
outpatient treatment records from September 2003 to the 
present are not in the claim file.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  These records include but are 
not limited to medical and other records from VA medical 
facilities.  VA will end its efforts to obtain records from a 
Federal department or agency only if VA concludes that the 
records sought do not exist or that further efforts to obtain 
those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159(c)(2) (2004).

II.  Left Hip  

The veteran has made a claim for service connection for a 
left hip disability, including as secondary to a service 
connected disability.  At the October 2004 central office 
hearing the veteran testified that he was treated for left 
hip bursitis by Dr. McClain, a private doctor, and at the 
VAMC in West Palm Beach, Florida.  He stated that both the VA 
doctor and the private doctor told him that his left hip 
bursitis was due to his right knee disability, because he 
favored his right knee.  VA outpatient treatments records, 
dated June 2001 to June 2002, from the VAMC in West Palm 
Beach, Florida are in the claim file.  However, VA outpatient 
treatment records from June 2002 to the present are not in 
the claim file.  See 38 C.F.R. § 3.159(c)(2) (2004).

At the October 2004 central office hearing the veteran 
testified that Dr. McClain treated him once or twice for his 
left hip bursitis.  There is only one medical record from Dr. 
McClain in the claim file.  Attempts should be made to 
ascertain whether there are any additional medical records 
from Dr. McClain.  The VA may make reasonable efforts to 
obtain relevant records not in the custody of a Federal 
department or agency, to include records of private medical 
care providers.  See 38 C.F.R. § 3.159(c)(1).  

In May 2003 a VA doctor wrote that the veteran's left hip 
pain was most likely as a result of the favoring of the right 
knee and favoring of the affected side.  In November 2003 a 
private doctor wrote that the veteran had trochanteric 
bursitis of the left hip that had been a chronic condition.  
His symptoms appeared to be exacerbated by prolonged periods 
of standing such as when he was sorting mail at the post 
office.  An orthopedic examination is necessary to reconcile 
these two opinions.  See 38 U.S.C. § 5103A; 38 C.F.R. § 
3.159(c)(4); Littke v. Derwinski, 1 Vet. App. 90 (1991).  

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the appeal is 
REMANDED to the RO via the AMC, in Washington, DC, for the 
following development:

1.  Notify the appellant of the VCAA 
provisions, pertaining to the duty to 
notify and the duty to assist.  
Specifically, the appellant should be 
notified of the evidence needed to 
substantiate the claim.  Notify the 
appellant that VA will obtain records of 
Federal agencies, notify the appellant 
that he/she is responsible for submitting 
records of private health-care providers, 
unless the appellant signs a release, 
which would authorize VA to obtain them.  
Request or tell the appellant to provide 
any evidence in their possession that 
pertains to the claim, or something to 
the effect that the appellant should give 
us everything they've got pertaining to 
the claim.  

2.  Request that the veteran supply 
information to enable VA to obtain 
treatment records from private physicians 
who have treated him for fallen arch of 
the right foot, a right shoulder 
disability and a left hip disability.  
Once the veteran returns the signed 
forms, obtain the veteran's medical 
records from the private doctors 
identified on the forms and associate all 
records with the claims folder.

3.  Obtain VA outpatient treatment from 
the Miami, Florida, VAMC for the period 
from September 2003 to the present.  
Obtain VA outpatient treatments records 
from West Palm Beach, Florida VAMC for 
the period from June 2002 to the present.  

4.  If any requested evidence is not 
available, notify the veteran as mandated 
by the Veterans Claims Assistance Act of 
2000.  See also VBA Fast Letter No. 00-87 
(November 17, 2000); 38 C.F.R. 
§ 3.159(e).  

5.  Afford the veteran VA orthopedic and 
podiatrist examinations.  The claims 
folder should be made available to the 
examiners for review in conjunction with 
the examinations.  

6.  The orthopedic examiner is requested 
to provide a diagnosis of any current 
right shoulder and/or left hip disorder, 
if any.  If the veteran has a current 
right shoulder and/or left hip disorder 
then the orthopedic examiner is requested 
to render an opinion as to whether it is 
at least as likely as not that the 
veteran's current right shoulder and/or 
left hip disorder was incurred in or 
aggravated by service.  If the veteran 
has a current left hip disorder the 
orthopedic examiner is requested to 
render an opinion as to whether it is at 
least as likely as not that the veteran's 
current left hip disorder was proximately 
due to or the result of a service-
connected disease or injury.  The 
examiner is asked to indicate in the 
examination report that the claims folder 
has been reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner should provide a complete 
rationale for all conclusions reached and 
opinions expressed.  

7.  The podiatrist is requested to opine 
as to whether it is at least as likely as 
not that the veteran's current fallen 
arch of the right foot was incurred in or 
aggravated by service.  All indicated 
special studies deemed necessary should 
be accomplished.  Any opinions expressed 
by the examiner must be accompanied by a 
complete rationale.  The examiner is 
requested to indicate in the examination 
report that the claims folder has been 
reviewed.

8.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

9.  If the benefits sought on appeal are 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


